Citation Nr: 0209482	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in July 1996, and 
the veteran appealed its decision.  He presented hearing 
testimony before RO personnel in December 1997 and before the 
undersigned member of the Board of Veterans' Appeals (Board), 
at the RO, in January 2000.


FINDING OF FACT

A back disability was not manifest in service and is not 
related to disease or injury therein.


CONCLUSION OF LAW

A back condition was not incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, and VA's duties have been fulfilled 
nevertheless, both from pre- and post-VCAA enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  For example, the 
veteran was notified of evidence and information needed to 
substantiate and complete his claims in the July 1996 rating 
decision, the August 1996 statement of the case, the December 
1997 hearing, the May 1998 supplemental statement of the 
case, and other correspondence, including the May 2000 Board 
remand, and the January 2000 hearing before the undersigned, 
wherein the submission of additional evidence was suggested.  

In May 2001, the veteran was provided a letter informing him 
of VA's duty to notify.  The Board member also held the file 
open for the submission of additional evidence.  
Additionally, in May 1996, the RO told the veteran that it 
was requesting his service medical records and for him to 
send any in his possession.  In July 1996, it advised the 
veteran that his service medical records may have been 
destroyed in the 1973 National Personnel Records Center fire.  
In August 1996, the RO advised the veteran that his claim was 
denied since there was no objective evidence to indicate that 
his back condition had its inception in service, or that it 
was linked to service.  In the August 1996 statement of the 
case, the RO advised the veteran what evidence had been 
obtained and that although it would assist the veteran in 
developing evidence, it was his burden to produce it, and 
that VA would assist when information sufficient to identify 
and locate it was of record and that should its efforts fail, 
he would be informed of this and that it was his ultimate 
responsibility.  

In March 1998, the RO wrote to the state worker compensation 
department requesting evidence, and to a chiropractor.  In 
the May 1998 supplemental statement of the case, the veteran 
was told of additional evidence that had been obtained, and 
that there was still no material evidence to link the 
veteran's back disability to service.  During a January 2000 
hearing, the history of the evidentiary development was 
discussed, and the Board member suggested the submission of 
worker's compensation records, and in the Board's remand, the 
veteran was reminded that it was his duty to submit evidence 
to support his claim.  In April 2001, the RO wrote the state 
worker's compensation department and requested records after 
obtaining the veteran's authorization,  

In May 2001, the RO wrote the veteran a VCAA letter advising 
him of VA's duty to notify him about his claim, to assist him 
with obtaining evidence, and of the evidence it needed from 
him and what he could do to help with his claim, and what VA 
had done to help with his claim, and what evidence must show.  
In June 2001, an RO employee communicated orally with the 
veteran about what evidence would be helpful.  In a March 
2002 supplemental statement of the case, the RO advised the 
veteran of the evidence considered, development efforts, and 
its determination, of VA's amended duties to assist pursuant 
to the VCAA, and of the veteran's duties to cooperate and 
when notice was necessary, and of his right to submit 
additional evidence.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Compliance with 38 C.F.R. § 3.103 
(2001) is present.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, private medical evidence, state worker's 
compensation records, and VA medical records, and Dr. 
Kuflik's July 1996 medical opinion is adequate for 
examination purposes, as is Dr. Oerzen's October 1997 medical 
opinion.  See 38 C.F.R. § 3.326 as amended by 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).  Reasonable VA attempts to 
assist the veteran in obtaining necessary evidence have been 
made, and he has been advised as recently as his January 2000 
hearing before the undersigned that he has the right to 
submit additional evidence, and some additional evidence was 
received subsequent to the hearing and he submitted was once 
again informed in the March 2002 supplemental statement of 
the case that he had the right to submit additional evidence.  

The RO informed him once more in July 2002 that he could 
submit additional evidence.  There are of record service and 
private medical records relating to his claim, and the 
veteran has indicated that records from physicians who 
treated him shortly after service are not available.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claims, 
as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Analysis

The veteran filed a VA education claim in 1973.  

In November 1985, the veteran filed a claim for service 
connection for left leg cellulitis.  

At the time of a December 1985 VA examination, the veteran 
reported that he was working in circulation for a newspaper 
company and that he had lost no time to work in the past year 
except due to nasal surgery.  The examiner was asked to 
describe any musculoskeletal system diseases or injuries and 
their functional effects.  No back disease, injury, or 
disability was reported historically, complained of, or 
diagnosed.

Evidence of record shows that on June 10 or 11, 1991, the 
veteran had an on-the-job injury while working for the above-
mentioned newspaper company.  He filed and prevailed on a 
Social Security Administration or workman's compensation 
claim for that on-the-job injury.

A June 20, 1991 report from K.E. Seslowe, M.D. indicates that 
the veteran reported that this was his first back episode and 
that he had never had a problem before with his back.  The 
veteran's history was that on June 11, 1991, while working 
and loading paper, he felt sudden severe pain in his back 
with radiation into the left buttock down the left leg.  Dr. 
Seslowe noted from Dr. Oerzen's X-rays a spondylolisthesis of 
approximately 50 percent.  Dr. Seslowe also rendered an 
impression of probable herniated disc and left sided 
sciatica.  A July 1991 MRI which he ordered by Dr. Seslowe 
was positive for significant anterior subluxation of L5-S1.  
There was disc desiccation and almost complete obliteration 
of the disc space.  The L4-5 disc showed partial desiccation.  
There were degenerative changes at the L5-S1 level.  

A Social Security Administration medical report completed by 
R. L. Oerzen, Jr., D.C. in January 1992 indicates that he 
first saw the veteran on June 11, 1991, and that the veteran 
at that time told him that the date of onset of his symptoms 
had been June 10, 1991, when he had injured his lower back 
lifting.  The complaints were of low back and left buttock 
pain.  X-rays revealed a Grade II L5 spondylolisthesis.

In May 1996, the veteran filed a claim for service connection 
for compression of the spine.  He stated that it possibly 
began in service.  He filled out block 19A indicating that he 
had a spine problem but did not give any service treatment 
dates, and he did not provide any information in block 20 as 
to the names of any physicians from whom he had been treated 
since service discharge.

On VA examination in June 1996, the veteran reported always 
having a nagging pain for the past 20 to 25 years.  He 
reported that he did not recall any specific injury.  He 
stated that he was seen but he was told nothing was wrong 
until 6 years ago when he was X-rayed by a chiropractor and 
was told that he had spondylolisthesis.  The veteran possibly 
attributed the onset of his back pain to trauma while 
parachuting while in the airborne in the military.  [The 
veteran's DD Form 214 indicates that he earned the 
Parachutist Badge, so VA accepts his statements (see, e.g., 
the December 1997 RO hearing transcript at 14, etc.) that he 
made parachute jumps while in the service.  
38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.]

A July 1996 letter from P. Kuflik, M.D. states that the 
veteran has spondylolisthesis of L5-S1 and that in all great 
likelihood it developed early in life, probably during his 
adolescence and became symptomatic as a result of his work-
related injury.  

In July 1996, the veteran stated that there was no question 
that the spinal disability he had was present at the time of 
his service, and that it was worsened therein.  He stated 
that he did realize at the time that he had some back problem 
and that he did go on sick call at least twice for what he 
thought was a minor condition or back problem.  For the most 
part, he remained without serious symptoms for almost 35 
years until he became unable to work in 1991.

In September 1996, the veteran stated that his 
spondylolisthesis remained asymptomatic for the most part 
until eventually, when it became painful and disabling and 
prevented him from working.  The fact that the disability 
came on later in life did not change the fact that it was 
present and very possibly worsened by the military service.

In October 1997, Dr. Oerzen stated that the veteran's 
spondylolisthesis could have been induced by trauma earlier 
in the veteran's life and became symptomatic as the result of 
an on-the-job lifting injury which occurred on June 11, 1991.

During a hearing at the RO in December 1997, the veteran 
testified that during service, he knew he had a back problem.  
He would get back pain and it would flare up, then it would 
diminish and lay dormant for some time.  Shortly after 
service, he had seen an orthopedist, Dr. Vitali, who never 
took an X-ray and just told the veteran that his condition 
was a back strain.  Then, every time he had a flare up, he 
just assumed it was a back strain and nothing more serious.  
He remembered going on sick call at least once during 
service, and being told it was back strain and not too 
serious.  He stated that he was not currently employed 
because, in 1991, he had been employed by a newspaper company 
and had a back strain, complained to Dr. Orison that it was 
the same chronic condition that he had had over the years, 
and then it was made a workman's compensation case and he 
never was allowed to go back to work.  He had been a mailer.  
It required a lot of heavy lifting, heavy pushing, and 
lifting of paper on the machine. He stated that he had a 
letter from Dr. Oerzen stating that he had been going to him 
since 1982.

An October 1997 letter from M.H.A. indicates that he was in 
the service with the veteran and that the veteran complained 
of pain in his back on various occasions especially following 
training exercises involving marches and jumps out of planes.

An October 1997 letter from E.G. indicates that he was in the 
service with the veteran and that in May or June of 1957, the 
veteran hurt his back in an authorized parachute jump.  Mr. 
G. gave him back massages, and he remembers the veteran 
getting has back taped.  

A December 1997 letter from the veteran's current wife 
indicates that she had known him since 1960 and that as long 
as she had known him he had had periodic back problems.

A March 1998 letter from Dr. Oerzen states that the veteran 
was first entered his office for examination and treatment of 
low back pain in November 1982.

During a hearing before the undersigned in January 2000, the 
veteran recalled having one incident and a number of minor 
incidents where he injured his back in service, and that he 
was on bed rest for a couple of incidents.

The substance of June and July 2001 letters from M.H., M.D. 
is that the veteran had been evaluated for low back pain and 
was found to have grade II L5-S1 spondylolisthesis, that the 
condition was most likely congenital and had been present 
throughout the veteran's life, and that it was likely that 
parachute jumping during military service worsened his 
condition.

The best evidence of record indicates that the veteran did 
not injure his back in service.  While he may have 
parachuted, the probative evidence indicates that he did not 
injure his back.  The veteran filed other VA claims as early 
as 1973, evincing a knowledge on his part of VA's benefits 
program, and as late as December 1985, he reported no back 
complaints and there was no medical evidence of back disease, 
injury, or disability.  His silence as to a back disability 
in his 1985 application, when otherwise speaking, constitutes 
negative evidence.  Then, clearly, the veteran had an on-the-
job back injury on June 10 or 11, 1991, and he received 
treatment immediately.  In doing so, he stated at that time 
that he had never had a back problem before.

Per O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991) 
(heightened consideration must be afforded due to missing 
records), the Board notes that the veteran's service medical 
records are absent, through no fault of his own, and that he 
has testified and otherwise stated essentially that he 
injured his back in service, and has submitted letters from 
others, to this effect and to the effect of him having 
symptoms and treatment since service.  However, the 
information he provided when he was treated in 1991 is deemed 
more probative.  It was given by him to health care providers 
at a time when it is reasonable to conclude that he knew 
accurate information was necessary for an accurate assessment 
of the nature of a back problem which was plaguing him 
greatly by producing severe pain in his back.  Moreover, it 
comports with his claiming other benefits before 1991, but 
not for back disability, and it comports with the December 
1985 VA examination report.  The later-made assertions in the 
VA compensation setting do not.  

Accordingly, the Board concludes that the veteran did not 
injure his back in service.  The Board concludes that the 
veteran first injured his back in June 1991 and first started 
having back symptoms and disability in June 1991.

On the issue of causation of the current back disability, the 
Board concludes that the July 1996 report of Dr. Kuflik is 
most probative.  That report opines that it became 
symptomatic as a result of the veteran's work-related injury 
in June 1991.  The veteran's September 1996 statement 
comports with this.  In it, he admitted that the disability 
came on later in life.  Statements against one's own interest 
are deemed reliable, as people have a tendency not to make 
them unless they are true.  Dr. Oerzen's March 1998 letter to 
the effect that the veteran was first treated for back pain 
in November 1982 appears to be based on incorrect history 
because Dr. Oerzen prepared a report for the  Social Security 
Administration in January 1992 which indicates that he first 
saw the veteran on June 11, 1991 and that report appears to 
be more accurate, as it was made nearer to June 1991 and 
agrees with Dr. Seslowe's June 20, 1991 report.  Statements 
made nearer in time to the actual events are deemed more 
reliable, as there is less chance for forgetting details than 
there is after time passes.  Moreover, Dr. Oerzen's October 
1997 opinion that the veteran's spondylolisthesis became 
symptomatic as a result of his June 11, 1991 on-the-job 
lifting injury is very probative as to causation.  It 
comports with Dr. Kuflik's September 1996 opinion and 
dovetail's with Dr. Seslowe's June 1991 report.

Dr. Harris' June and July 2001 opinions contain no basis for 
his conclusion that the veteran's spondylolisthesis became 
worse as a result of parachute jumping during military 
service and conflict with the established probative facts, 
namely, that the veteran went at least 31 years after service 
without back problems until June 1991 when he suddenly had 
them as a result of an on-the-job injury.  Dr. Harris' 
opinions are not as probative as those indicating that the 
veteran's current back disability was caused by the June 1991 
on-the-job injury.  Clearly there is a conflict in the 
evidence, but the most probative evidence is against the 
claim.

The Board notes that F.W. Fecher., D.C. stated in January 
2000 that he was of the opinion that the veteran's 
spondylolisthesis was aggravated by trauma.  However, it does 
not indicate that it was aggravated by service trauma, and 
there was clearly an on-the-job injury in June 1991.  An 
opinion essentially that it might or might not have been 
aggravated by service trauma does not forward the claim.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) and ZN v. 
Brown, 6 Vet.App. 183 (1994).  The notion that it was 
aggravated by service trauma is refuted by the more probative 
evidence of record, moreover.

While the veteran asserts that there is a relationship 
between his current back condition and service, his opinions 
as to medical matters are of little or no probative value, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  His testimony to the effect that he has had problems 
since service, based on the entire record, is less reliable 
than his other statements made for treatment purposes.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a back condition is 
denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

